Case 6:20-cv-00792-MJJ-PJH Document 21 Filed 08/25/20 Page 1 of 3 PageID #: 84




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


JAMES MICHAEL MURRAY                      CASE NO. 6:20-CV-00792 SEC P

VERSUS                                    JUDGE MICHAEL J. JUNEAU


LOUIS AKAL, ET AL                         MAGISTRATE JUDGE HANNA

                            MEMORANDUM ORDER

      Currently pending before this Court are plaintiff’s Motion for Summary

Judgment (rec. doc. 18), Motion to Amend (rec. doc. 19) and Motion to Appoint

Counsel (rec. doc. 20).

      Plaintiff asks this Court to appoint counsel due to the fact that his

“imprisonment will greatly limit his ability to litigate.” Rec. Doc. 20, p. 1. He

contends that the issues at hand are complex and will require “significant research

and investigation.” Id.

      Congress has not specifically authorized courts to appoint counsel for

plaintiffs proceeding under 42 U.S.C. §1983. “Generally, no right to counsel exists

in §1983 actions [but] appointment of counsel should be made as authorized by 28

U.S.C. §1915 where ‘exceptional circumstances’ are present.” Robbins v. Maggio,

750 F.2d. 405 (5th Cir. 1985). Pursuant to 28 U.S.C. §1915(e)(1), federal courts are

given the power to request that an attorney represent an indigent plaintiff. In the
Case 6:20-cv-00792-MJJ-PJH Document 21 Filed 08/25/20 Page 2 of 3 PageID #: 85




case of Mallard v. United States District Court for the Southern District, 490 U.S.

296, 301-302 (1989) the United States Supreme Court held that federal courts can

only request that an attorney represent a person unable to employ counsel because

federal courts are not empowered under 28 U.S.C. §1915(e)(1) to make compulsory

appointments.

       Although courts can request that an attorney represent an indigent plaintiff,

the court is not required to make this request in the absence of “exceptional

circumstances.” See Ulmer v. Chancellor, 691 F.2d. 209, 212 (5th Cir. 1982) and

Jackson v. Cain, 864 F.2d. 1235, 1242 (5th Cir. 1989). No precise definition of

“exceptional circumstances” is available, but the United States Courts of Appeal

have provided a litany of factors for lower courts to consider in determining whether

the plaintiff is entitled to have the court request that counsel assist him in his suit. It

is proper for the court to consider the following factors: the type and complexity of

the case; the plaintiff’s ability to adequately present and investigate his case; the

presence of evidence which largely consists of conflicting testimony so as to require

skill in presentation of evidence and cross-examination; and the likelihood that

appointment will benefit the petitioner, the court, and the defendants by “shortening

the trial and assisting in just determination.” See Parker v. Carpenter, 978 F.2d. 190

(5th Cir. 1992), citing Murphy v. Kellar, 950 F.2d. 290, 293, n.14 (5th Cir. 1992);

see also Ulmer, 691 F.2d. at 213, and Jackson, 864 F.2d. at 1242. Additionally, a
Case 6:20-cv-00792-MJJ-PJH Document 21 Filed 08/25/20 Page 3 of 3 PageID #: 86




court may consider whether a plaintiff has demonstrated the inability to secure

private counsel on his own behalf. See Jackson, 864 F.2d. at 1242; Ulmer, 691 F.2d.

at 213.

       The Court finds that plaintiff’s claims are not atypical of those often asserted

in civil rights litigation and are not complex. At this stage of the proceedings he

need not be versed in the law so long as he can recite the facts and his demands with

sufficient clarity.

       Accordingly,

       IT IS ORDERED that plaintiff’s request for appointment of counsel (rec.

doc. 20) is DENIED as the circumstances presented herein are not “exceptional” so

as to warrant the appointment of counsel.

       IT IS FURTHER ORDERED that plaintiff’s Motion for Summary

Judgment (rec. doc. 18) is DENIED as premature as the defendants have not even

made an appearance in the suit.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Amend (doc. 19) is

GRANTED. Plaintiff shall file an amended complaint by October 1, 2020.

       THUS DONE in Chambers on this 25th day of August, 2020.



                                                      Patrick J. Hanna
                                               United States Magistrate Judge
